DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/20 has been entered.
Claim 45 and 51-54 have been amended. Claims 1-44 are canceled. Claims 45-56 are pending and under examination.
Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The claims are drawn to a method for reducing the severity of dry eye syndrome comprising identifying a subject characterized as suffering from dry eye syndrome; topically administering directly to an eye of a subject a composition that inhibits binding of an inflammatory interleukin-17A (IL-17A) cytokine to an IL-17A receptor; and inhibiting or reducing eye dryness associated with said dry eye syndrome, thereby reducing the severity of said dry eye syndrome, wherein said dry eye syndrome is caused by transplant.
The specification teaches that the composition of the claimed invention inhibits the activity of IL-17A or IL-17F, IL-17A and IL-17F, or IL-17RA or IL-17RC (See page 2). The specification teaches that inhibiting or reducing the severity of dry eye syndrome is carried out by locally administering to an eye of a subject a composition comprising a polynucleotide, a polypeptide, an antibody, a compound, or a small molecule that inhibits or modifies the transcription , transcript stability, translation, modification, localization, secretion, or function of a polynucleotide or polypeptide encoding an inflammatory interleukin-17 cytokine or any component of the IL-17 receptor complex (See pages 4-6). 
The instant claims are drawn to a method for reducing the severity of dry eye syndrome, comprising administering to the eye of a subject a composition that inhibits binding of an inflammatory interleukin-17A cytokine to an IL-17A receptor. The composition must inhibit or modify the activity of an IL-17A cytokine or an IL-17A receptor, inhibit or modify the transcription, transcript stability, translation, modification, localization, secretion, or function of a polynucleotide or polypeptide encoding an inflammatory interleukin-17A cytokine or any component of the IL-17A receptor complex. According to the instant specification, inhibitors may include proteins, peptides, nucleic acids, carbohydrates, antibodies, or any other molecules that decrease the effect of a protein. Thus, the claims are broad genus claims that all possible antibodies that bind to IL-17A or IL-17A receptor, peptides, nucleic acids, peptidomimetics, 
Additionally, the specification fails to disclose a representative number of species. Although the specification clearly sets forth a correlation between the anti-IL-17A antibody MAV 421 and the functions of inhibiting IL-17A binding to the IL-17A receptor and reducing the severity of a symptom of dry eye syndrome, this correlation does not appear to be present in the breadth of the claims. As noted above, the claims encompass monoclonal, polyclonal, 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)


Further, the specification does not provide substantive evidence that any agent identified in the suggested screening method would be able to perform the functions set forth in the instant claims and chemical and physical properties of the agent. Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), in vitro assays typically rely on simple interactions of chemicals with a drug target, but any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column). For the skilled artisan to practice the claimed invention, a full description of the structural features that would cause an agent to meet the claimed functional limitations, including inhibiting the activity of IL-17, being administered to a subject, and conferring therapeutic benefit to a subject with dry eye syndrome, is required. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the claimed method, i.e. would not be able to accurately predict if an agent would be able to perform the functions in the claimed method.  
et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that 
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity.  Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given sequence will function in a given manner.
Regarding nucleic acid based therapeutics, the efficacy of any possible nucleic acid therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence on the expression or function of any target.  As taught by Aagaard et al. (Advanced Drug Delivery Reviews 59 (2007) 75–86), the development 
Regarding small molecule inhibitors or activators of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al. (Curr Med Chem. 2008;15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may bind to IL-17 or IL-17R, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of 
Regarding the encompassed antibody therapeutics, the claims require the functional characteristic of inhibiting IL-17 activity or other function. The specification does not disclose any particular antibody, or specific antibody sequences to the CDRs and heavy and light chain regions. The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156 (9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.

The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.
Applicant’s Arguments
Applicant argues that the claims have been amended to comprise administering a composition that inhibits binding of an inflammatory IL-17A cytokine to an IL-17A receptor. Applicant argues that the instant specification fully describes an anti-IL-17A antibody in example 1. Applicant argues that one of skill in the art would understand that this antibody and others were 
Applicant argues that the specification discloses numerous publicly available agents or compounds capable of the required functions. Applicant argues that the instant specification teaches multiple commercially available anti-IL-17 or anti-IL-17R antibodies, in addition to the antibody from R&D Systems, Inc. discussed above, in at least pages 4-5, paragraphs [13]-[15]. Applicant also provides examples of polypeptides and oligonucleotides which can inhibit a function or activity of IL-17. Exemplary miRNAs that bind to human IL-17R are provided and include, but are not limited to, miR-24 (SEQ ID NO:33), miR-378 (SEQ ID NO:34), and let-7g (SEQ ID NO:35). See, for example, paragraphs [017], [020], and [0140] (including Table 1). Applicant discloses the sequences to which an inhibitory composition binds to region(s)/fragment(s) of IL-17 comprised by SEQ ID NO: 1 and SEQ ID NO: 2. Sequences of IL-17 and receptors thereof are provided by SEQ ID NOS: 1-32. See, for example, paragraphs [0105], and [0107]-[0139]. Delivery methods are also provided for antibodies, intrabodies, peptides, polypeptides, polynucleotides and oligonucleotides.  See, for example, paragraphs [025]-[030]. Applicant provides examples of small molecules. See, for example, paragraph [021]. Applicant also discloses various types of second compounds, such as, for example, antibiotics, (paragraph [022]), immunosuppressive compounds (paragraphs [023]- [024]), TNFa blocking agents, antagonists of interleukins and doses thereof (paragraphs [031] and [032]). Thus, Applicant believes the instant specification provides sufficient description, with sufficient examples, to teach a skilled artisan which agents or compounds are capable of the required function.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. The instant claims encompass a genus of compositions that are described solely by their function of 
 The breadth of the genus is such that the compositions encompass monoclonal or polyclonal antibodies, antibodies that target an intracellular or extracellular IL-17A cytokine or IL-17A receptor, an antibody that bind to at least one intracellular or extracellular sequences of an IL-17A cytokine or cytokine receptor, a single chain antibody, a humanized, recombinant, or chimeric antibody, an antibody conjugated directly or indirectly to a compound that inhibits or modified the activity of an IL17A cytokine or an IL-17A receptor; or a composition inhibits or modifies the transcription, transcript stability, translation, modification, localization, secretion, or function of a polynucleotide or polypeptide encoding an inflammatory interleukin-17A cytokine or an IL-17A receptor; or a small molecule that binds IL-17A or IL-17RA. Thus, the claims encompass a genus of agents comprising an indeterminate number of agents which are described only by means of their functions - inhibiting binding of an inflammatory IL-17A cytokine to an IL-17A receptor; and inhibiting or reducing eye dryness associated with said dry eye syndrome. The specification fails to provide a structure function correlation between the agents and the claimed function. Although the specification provides a laundry list of possible agents that inhibit IL-17A binding to the IL-17A receptor; the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. The specification must "describe the claimed invention so that one skilled in the art can recognize what is being claimed." University of Rochester v. G.D. Searle & Co., 358 F.3d at 923, quoting Enzo Biochem, Inc. v. Gen - Probe Inc., 323 F.3d at 968. "A description of what a material does, rather than of what it is, usually does not suffice." Id., quoting Reagents of the University of California v. Eli Lilly & Co., Inc., 119 F.3d at 1568. The specification does not provide any 
	The portions of the specification that Applicant references to provide support for the genus of agents are insufficient to provide support for the genus because these portions refer to a single type of agent encompassed by the claims, and do not reflect the diversity of the genus. For instance, paragraphs 13-15 refer to antibodies, which are a different class of agent and structurally different from nucleic acids and molecules, which are also encompassed by the claimed genus. Likewise, paragraph 20 provides exemplary miRNAs; however, these miRNAs are disclosed as binding to IL-17R and not IL-17A, as claimed. Although paragraph 20 states that the small molecules can be organic or inorganic, the recitation that the small molecule is an aliphatic hydrocarbon or amino acid or lipid is not a disclosure of the specific structure that has the function of inhibiting IL-17A binding to IL-17A and reducing the severity of a symptom of dry eye syndrome. Thus, these portions of the specification do not provide an adequate description of the genus by providing a structure function correlation or a disclosure of a representative number of species that reflects the variation within the genus.  Furthermore, these portions of the specification and claim 52 support the Examiner’s position that there is no correlation between the function and the structure of the agents within the scope of the claims. That is because the structure of the antibody, polypeptides and oligonucleotides, miRNA, intrabodies, polynucleotides, and small molecules are not the same, or even similar. Thus, there is no correlation between the structures of agents that inhibit binding of an inflammatory IL-17A cytokine to an IL-17A receptor and inhibit or reduce eye dryness associated with said dry eye syndrome. One skilled in the art cannot recognize the identity of agents within the claimed genus by knowing only their function. University of Rochester v. G.D. Searle & Co., 358 F.3d at 
As stated above, the agents used in the method are identified by their function of inhibiting binding of an inflammatory IL-17A cytokine to an IL-17A receptor and inhibiting or reducing eye dryness associated with said dry eye syndrome. While the specification may indicate that the agents may be identified by assays used to identify agents with such function, such identification provides no additional information other than the identification of the agents by function alone. In other words, these assays do not provide a structure that corresponds to the function. Thus, the claims are directed to methods of using agents identified only by function.
The Court of Appeals for the Federal Circuit has clearly stated that such identification is not sufficient to provide support for the compounds themselves, or for methods of using them. The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement fora claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Appellant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568,43 USPQ2d at 1406. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. In cases such as this one, where the genus is identified by reference to a function, the functional identification must by "coupled with a known or disclosed correlation between function and structure." In the present case, neither 
New Rejection
Claim Rejections - 35 USC § 112
Claims 45-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing the severity of dry eye syndrome comprising administering a composition that inhibits binding of an inflammatory IL-17A to an IL-17A receptor, wherein the composition comprises monoclonal antibody MAB421, does not reasonably provide enablement for all agents that inhibit binding of an IL-17A to an IL-17A receptor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4} level of predictability, 5) existence of working samples, 6) breadth of claims, 7} amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(1) Nature of the invention and (6) Breadth of the claims
The instant claims broadly encompass administering a composition that inhibits binding of an IL-17A to an IL-17A receptor for inhibiting or reducing eye dryness associated with dry eye syndrome. The composition must inhibit or modify the activity of an IL-17A cytokine or an IL-17A 
(5) The state of the prior art and (7) The predictability or unpredictability of the art
, the specification does not provide substantive evidence that any agent identified in the suggested screening method would be able to perform the functions set forth in the instant claims and chemical and physical properties of the agent. Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), in vitro assays typically rely on simple interactions of chemicals with a drug target, but any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column). For the skilled artisan to practice the claimed invention, a full description of the structural features that would cause an agent to meet the claimed functional limitations, including inhibiting the activity of IL-17, being administered to a subject, and conferring therapeutic benefit to a subject with dry eye syndrome, is required. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the claimed method, i.e. would not be able to accurately predict if an agent would be able to perform the functions in the claimed method.  
et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that 
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity.  Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given sequence will function in a given manner.
Regarding nucleic acid based therapeutics, the efficacy of any possible nucleic acid therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence on the expression or function of any target.  As taught by Aagaard et al. (Advanced Drug Delivery Reviews 59 (2007) 75–86), the development 
Regarding small molecule inhibitors or activators of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al. (Curr Med Chem. 2008;15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may bind to IL-17 or IL-17R, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of 
Regarding the encompassed antibody therapeutics, the claims require the functional characteristic of inhibiting IL-17 activity or other function. The specification does not disclose any particular antibody, or specific antibody sequences to the CDRs and heavy and light chain regions. The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156 (9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.

(6) The amount of direction or guidance by the inventor; (7) The existence of working examples
The working examples demonstrate that healthy and DES mice were intraperitoneally injected with neutralizing anti-IL-17 antibodies to determine the effect of blocking IL-17 activity on both the induction and progression of DES. The results showed a significant decrease in the intensity of clinical signs of DES (measured by corneal fluorescein staining (CFS) scoring) during the induction as well as the progression phases of the disease in the anti-IL-17 antibody-treated group as compared to the control antibody-treated group (shown in Figure 4, panels a and b). Example 6 demonstrates that topical application of anti-IL-17-antibody significantly lowered CFS in mice with dry eye syndrome. Example 7 demonstrates that topical application of anti-IL-17 antibody reduced the frequency of pathogenic TH17 cells in the conjunctiva and the draining lymph nodes. Example 8 demonstrates that topical application of anti-IL-17 antibody inhibits dry eye induced corneal lymphatic vessels via decreased secretion of VEGF-C and VEGF-D. Examples 10 and 12 demonstrate that topical application of anti-IL-17 antibody prevents corneal nerve damage and enhances corneal nerve damage, respectively.  Thus, with the exception of antibody MAB421, the instant specification does not demonstrate inhibiting IL-17A binding to IL-17A receptor and inhibiting the severity of a symptom of dry eye syndrome.
Taken together, the art demonstrates that the determination of agents that inhibit binding of IL-17A to IL-17A receptor and reduce the severity of a symptom of dry eye syndrome is unpredictable. Accordingly, it follows that agents that inhibit binding of IL-17A to IL-17A receptor and reduce the severity of a symptom of dry eye syndrome can only he identified empirically. 
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R, 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to broadly reducing  the severity of dry eye syndrome with all agents that inhibit IL-17A binding to IL-17A, 3) the relative skill of those In the art is commonly recognized as quite high (postdoctoral level). The Applicant has not provided sufficient guidance to enable one of skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly reducing the severity of dry eye syndrome with all agents that inhibit IL-17A binding to IL-17A. The scope of the claims must bear a reasonable correlation with the scope of enablement (in re Fisher, 166 USPQ13 24 (CCPA 1970). Without such guidance, determining agents that inhibit IL-17A binding to IL-17A and reduce the severity of dry eye syndrome, Is unpredictable and the experimentation left those skilled in the art is unnecessarily and improperly, extensive and undue. See Amgen inc v Chugai Pharmaceutical Co Ltd. 327 F 2d 1200,18 USPQ2d 1016 (Fed. Cir. 1991) at 18 USPQ2d 1026-1027 and Fxparte Forman, 230 U.S.P.Q. 546(Bd. Pat=. App & int. 1386),
In view of all of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention, and thus, the claimed invention does not satisfy the requirements of 35 U.S.C. 112 first paragraph.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646